Case: 20-11008     Document: 00516151849         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 3, 2022
                                  No. 20-11008
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   John Louis Atkins,

                                                           Plaintiff—Appellant,

                                       versus

   Jeffrey A. Propst,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CV-166


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          John Louis Atkins, Texas prisoner # 2184778, appeals the district
   court’s dismissal of the amended complaint he filed pro se against his former
   attorney. After granting Atkins leave to proceed in forma pauperis, the
   district court sua sponte dismissed the case without prejudice for lack of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11008     Document: 00516151849           Page: 2   Date Filed: 01/03/2022




                                    No. 20-11008


   subject matter jurisdiction and for failure to state a claim upon which relief
   may be granted. The district court also alternatively ordered that the
   complaint be dismissed with prejudice for failure to state a claim upon which
   relief may be granted. The court denied as moot Atkins’s motion for a
   hearing under Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
          Atkins argues that the district court erred by dismissing the case
   without first conducting a Spears hearing or otherwise permitting him to
   address the court’s concerns through a more specific pleading. Before sua
   sponte dismissing a pro se litigant’s case with prejudice, a district court
   ordinarily must provide an opportunity to amend the complaint to remedy
   the deficiencies. Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998); Eason
   v. Thaler, 14 F.3d 8, 9 & n.5 (5th Cir. 1994). A dismissal without prejudice
   should be treated as a dismissal with prejudice when a refiling of the claims
   would be time barred by the time of the dismissal. See Berry v. CIGNA/RSI-
   CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992); Murphy v. Kellar, 950 F.2d 290,
   292 & n.5 (5th Cir. 1992).
          Although the district court granted Atkins’s motion to file an
   amended complaint shortly after the filing of his original complaint, the
   amended complaint was not a meaningful opportunity for him to respond to
   deficiencies because he had no notice at the time that the complaint
   contained deficient allegations and was in jeopardy of dismissal. See Rodgers
   v. Lancaster Police & Fire Dep’t, 819 F.3d 205, 213 (5th Cir. 2016). The
   district court should have given Atkins an opportunity to further develop his
   allegations before sua sponte dismissing the case. See Bazrowx, 136 F.3d at
   1054; Eason, 14 F.3d at 9.
          Accordingly, we vacate the judgment and remand so that Atkins may
   receive such an opportunity. See Brown v. Taylor, 829 F.3d 365, 370 (5th Cir.
   2016). No other limitations are placed on the matters that the district court




                                         2
Case: 20-11008         Document: 00516151849               Page: 3       Date Filed: 01/03/2022




                                           No. 20-11008


   may consider and decide on remand. We express no view on the merits
   regarding subject matter jurisdiction or Atkins’s claims.1
           VACATED and REMANDED.




           1
            We do not consider Atkins’s argument here that the district court judge should
   have recused himself in this case, as it is raised for the first time on appeal. See Andrade v.
   Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003); Clay v. Allen, 242 F.3d 679, 681 (5th Cir.
   2001). Given our decision, we also do not reach Atkins’s remaining arguments challenging
   the dismissal of the case.




                                                 3